                 IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA

                  V.                             1:20CR,_ 507_ -1

CHARLES CLEVEAU POINDEXTER


                              The Grand Jury charges:

                                   COUNT ONE

     From in or about 2017, continuing up to and including on or about 2019,

the exact dates to the Grand Jurors unknown, in the County of Orange, in the

Middle District of North Carolina, the Eastern District of California, and

elsewhere, CHARLES CLEVEAU POINDEXTER, and divers other persons,

known and unknown to the Grand Jurors, knowingly and intentionally did

unlawfully conspire, combine, confederate, and agree together and with each

other to commit offenses against the laws of the United States, that is:

      To knowingly, intentionally, and unlawfully distribute a quantity of a

mixture    and    substance    containing   a   detectable   amount of cocaine

hydrochloride, a Schedule II controlled substance within the meaning of Title

21, United States Code, Section 812, in violation of Title 21, United States

Code, Section 841(a)(l).




          Case 1:20-cr-00507-UA Document 6 Filed 12/01/20 Page 1 of 3
      All in violation of Title 21, United States Code, Sections 846 and

841(b)(l)(C).

                                COUNTTWO

      From in or about 2017, continuing up to and including in or about 2019,

in the County of Orange, in the Middle District of North Carolina, the Eastern

District of California, and elsewhere, CHARLES CLEVEAU POINDEXTER

knowingly and intentionally distributed a quantity of a mixture and substance

containing a detectable amount of cocaine hydrochloride, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section

84l(a)(l), within 1,000 feet of a public university; in violation of Title 21,

United States Code, Sections 841(a)(l) and 860(a).

                              COUNT THREE

      From in or about 2017, continuing up to and including in or about 2019,

in the County of Orange, in the Middle District of North Carolina, the Eastern

District of California, and elsewhere, CHARLES CLEVEAU POINDEXTER

knowingly and intentionally did unlawfully use a communication facility, that

is, a cellular telephone assigned number 910-200-9911, to cause and facilitate

the unlawful and intentional distribution of cocaine hydrochloride, a Schedule

II controlled substance within the meaning of Title 21, United States Code,



                                      2




         Case 1:20-cr-00507-UA Document 6 Filed 12/01/20 Page 2 of 3
,;   .   ...




          Section 812, a felony under Title 21, United States Code, Sections 84l(a)(l)

          and 846; in violation of Title 21, United States Code, Section 843(b).

                                                      DATED: November 30, 2020

                                                      MATTHEW G.T. MARTIN
                                                      United States Attorney

                                                      ~ dJ4c/ld~
                                                      J3Y:SAND
                                                             ~ .HAIRSTON
                                                      First Assistant
                                                      United States Attorney




               EPERSON




                                                  3




                   Case 1:20-cr-00507-UA Document 6 Filed 12/01/20 Page 3 of 3
